Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
This is a case upon substantially the same facts as appear in cause No. 13450, Maultsby v. State, 116 Tex.Crim. Rep.,34 S.W.2d 289, opinion handed down at a former day of this term. The trial term of the court below adjourned November 6, 1929. When appellant's motion for new trial was overruled he was expressly given eighty days after adjournment of the court in which to file bills of exception and statement of facts. Computation shows this time to have expired on January 25th. The only bill of exception in the record was filed on February 4th, which is manifestly too late to be considered by us.
We see no good to come from an extended discussion of the facts.
The State witness testified to the sale of the liquor. Appellant and his witnesses attempted to discredit the good faith of the prosecution, and to show that same resulted from an effort on the part of appellant to collect from prosecuting witness money due for the sale of pecans. These fact questions were for the jury, and we are not disposed to overturn their settlement of same.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.